Judge Holt
delivered the following dissenting opinion :
If I were in doubt as to what seems to me to be the main question in this case, my high regard for the opinion of the other members of this court would solve it.
However questionable may be the policy of municipal subscriptions to railroads, and other like public enterprises, their legality, when made under legislative saner tion, is now, by reason of an unbroken line of decisions extending from the Supreme Court of the United States to that of nearly every State in the Union, beyond doubt. The question of their expediency is for the Legislature, and not the courts. The result of this litigation may vitally affect the interests and future development of a large portion of our State ; while, upon the other hand, if the subscription now in question be held valid, it may prove a grievous burden to a particular locality. These considerations, however important, as they are, can not be allowed to produce a particular conclusion, but should induce careful investigation and consideration.
The case of the Shelby County Court v. C. & O. Railroad Company, 8 Bush, 209, renders it at least a doubtful question whether the action of the Bourbon county court in making the subscription was judicial and not ministerial, and, therefore, not subject to question by this character of proceeding. It is also at least questionable whether the second clause of the act of March 18, 1876, is not open to objection by reason of the constitutional provision that no law shall relate to more than one subject, it to be expressed in the title. I pass these questions by, however, as another is to my mind *119•decisive of the case ; and enter upon its discussion, recognizing the well-settled rule that the constitutionality of a legislative act is to be presumed. If a matter of •doubt, it is to be so resolved. Slight implication or vague conjecture will not suffice to set it aside upon this ground; but when clearly unconstitutional, it is •one of the highest duties of a court to do so, not upon the ground that the judicial power is superior to the legislative, but because its action is in violation of the fundamental law, and it is the duty of the court to so declare.
Under the nineteenth section of the act of 1854, the right of a majority of the voters of Bourbon county to vote the subscription is indisputable. The effect of the act of March 18, 1876, is to so abridge it that no ¡subscription or tax for railroad purposes can be made ■or imposed upon the property of the county unless a majority of the voters outside of the city limits, ¡as they existed in 1868, vote for it. Such legislation ■is partial and unequal. It violates not only the spirit of the Constitution but its express provisions, and is destructive of that sense of equality that created it. I concede that the legislative power over the subject is supreme, save as restrained by our Constitution; .and that it can impose whatever limitations it pleases, provided they do not violate the fundamental law; but when it creates inequality of privilege, and attempts to say that the vote of one tax-payer shall ■count, while that of another shall not, when the question relates to the imposition of a tax upon all the property of the county, it passes its constitutional limit. It must be borne in mind that it is a question *120whether the burden shall be imposed upon all the property in the county — in the city of Paris, as well as out of it. It is also a question whether the taxpayer living in one locality as well as in the other, shall have a voice as to the expected benefit to the county to be derived from the building of the road. If the right to vote upon this question is given to-one tax-payer, then it must be given to all with like-effect and weight. This is a constitutional right.
The first section of the Bill of Rights ■ provides :■ “That all freemen, when they form a social compact, are equal, and that no man or set of men are entitled to exclusive, separate, public emoluments, or privileges from the community, but in consideration of public: services;” while the seventh section says: “That all elections shall be free and equal.” It is urged that these grand declarations do not refer to a case like' this one; but to offices and political matters or the machinery of government only; and that the vote of the electors is but an agency used by the Legislature-to determine whether a conditional law shall become-operative. Also, that the power is not given the privileged class of voters to impose any burden on the others, but merely to cast a negative vote by way of defeating a tax.
The power of taxation is essentially a governmental one. None affects the elector more. The legislative acts under consideration make him the controlling-power as to the imposition of the tax, and the reception of the expected benefit from the construction of' the road. The right to subscribe for such a purpose, and the implied duty then arising upon the part of the *121municipality to pay tlie subscription by taxation, is based upon the idea that a public benefit is to accrue from it. Each elector is, therefore, interested in the question ; and granting that he is but an agency of the Legislature, yet when it makes him such, and gives him a voice in the matter with another elector as to this question of common benefit, the right must be equal, and the one not privileged above the other.
It is none the less a forbidden privilege or partial legislation, because it merely gives the one the right to defeat the imposition of a tax, and puts no burden upon the other. It does create an inequality of privilege, and an unequal voice in the matter, because it says that the one may defeat the expected common benefit without regard to the wish of the other elector, and it is not, therefore, a mere shield. Thus, although there may be a majority of a thousand votes in the city of Paris for a measure which concerns them as much as the .balance of the county, yet a majority of one vote in the territory outside of the city controls — one vote overcomes a thousand where all are equally interested. Upon the other hand, suppose the city votes a thousand majority against it; yet, if upon a count of the entire vote of the county there be one majority for it, the subscription must be made. The act in question, however, goes farther than this. It does not merely disfranchise electors as to a matter of common interest, but it creates an inequality of privilege among the tax-payers or persons standing upon the same footing. Of course the Legislature may say that one precinct in a county shall alone vote upon such a question, upon the idea that it alone will reap the expected benefit; but in such a case the *122tax must be imposed upon it alone. Grant also that the Legislature may require the assent, for instance, of two-thirds of the tax-payers of the county before a subscription can be made. Yet in this instance, the vote of the tax-payer in one locality of a county, teh whole of which is to be affected by the imposition of the tax or benefited by the building of the road, is omnipotent to defeat the votes of the tax-payers in another portion of the county. In fact, they do not count at all, if he votes differently. A majority of one outside of the limits of the city of Paris, and which vote may be cast by one who is not a tax-payer, renders nugatory the votes of all the tax-payers in the city. Thus an unequal effect is not only given to the votes of the electors, but to those who are tax-payers. The idea that one vote may in effect disfranchise hundreds of electors equally interested in the question is, to my mind, utterly inconsistent with that equality of right which is the life of our Constitution.
There are other objections to the act of March 18, 1876. The taxation of real estate for local purposes depends upon its situs, and not the residence of the owner. Under the act of 1854, the city of Paris may subscribe stock in the road, and the owner of city property, although resident elsewhere, must pay the tax. The act of 1876, however, provides that no tax shall be imposed upon the property of those residing outside of the city, unless a majority of the voters residing without the city limits vote for it. Thus the right to tax is made to depend upon the residence of the owner, and not upon the location of the property ; and if the city were to take stock in the road, as it may do under the *123act of 1854, yet if A owns one-lialf of the property in the city, but resides elsewhere in the county, it is not taxable, thus creating inequality of taxation.
Again: the act of 1876 provides that a majority of the votes outside of the city limits, as they existed in 1868, is to govern, and not as they may exist at the time of taking the vote. It appears that these limits were larger in 1868 than now; and it results that those living between the two lines are residents of the county and not of the city, save when a vote is to be taken as to a subscription to a railroad, and then they are city residents. In this way electors, who in fact live in the country and not in the city, are in effect disfranchised. The will of the majority who now in fact live outside of the city may be defeated by a majority of one vote of those who resided outside of the city limits in 1868 ; gnd yet those living between the two lines must help to bear the burden if a tax be imposed, and are equally interested in the expected benefit.
Entertaining these views, I regret that I can not concur with my associates in an affirmance of the case.